           Case 1:20-cv-03492-LGS Document 12 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 G&G CLOSED CIRCUIT EVENTS, LLC,                              :
                                              Plaintiff,      :   20 Civ. 3492 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 GERALDO PACHECO, ET AL.,                                     :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X


LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated May 11, 2020, an initial pretrial conference (“IPTC”) was

scheduled for June 18, 2020, and the parties were required to submit a joint status letter and

proposed case management plan at least seven calendar days before the conference;

        WHEREAS, on May 11, 2020, Plaintiff filed an affidavit of service, stating Defendants

were served on May 11, 2020 (Dkt. No. 9);

        WHEREAS, on June 11, 2020, Plaintiff filed a letter requesting an adjournment of the

IPTC because Defendants have not been served and have not appeared (Dkt. No. 11). It is hereby

        ORDERED that Plaintiff’s June 11 application is denied without prejudice to renewal. If

Defendants have not been served, Plaintiff shall file a letter no later than June 15, 2020, describing

its efforts to serve Defendants, including an explanation for why an affidavit of service was filed

at Docket No. 9, and requesting an adjournment of the IPTC. If Defendants have been served, per

the affidavit of service, then Plaintiff shall file a letter no later than June 15, 2020, requesting an

adjournment of the IPTC for up to 30 days and proposing a date prior to the conference to present

an Order to Show Cause for default judgment as to Defendants and related papers as provided in

the Court’s Individual Rules. It is further
         Case 1:20-cv-03492-LGS Document 12 Filed 06/11/20 Page 2 of 2



       ORDERED that Plaintiff shall serve a copy of this Order on Defendants and shall file

affidavits of service no later than June 25, 2020.

       The Clerk of Court is respectfully directed to close Docket No. 11.

Dated: June 11, 2020
       New York, New York




                                                 2
